Citation Nr: 1136115	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a branchial cyst, claimed as a tracheal cyst.  


REPRESENTATION

Veteran represented by:  Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 

The Veteran, who is the appellant, served on active duty from June 30, 1949, to July 26, 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

When the Veteran filed his claim, he specifically identified the disability as a "tracheal" cyst, and the RO considered a "tracheal" cyst in its rating decision.  It was not until after additional private records were received that the claimed disability is described as a "branchial" cyst, which was addressed in the statement of the case.  The Board proceeds to consider the claim as one of service connection for a cyst, described as a "branchial" cyst, which more accurately reflects the medical condition.  


FINDING OF FACT

The evidence clearly and unmistakably establishes that the Veteran's branchial cyst, claimed as a tracheal cyst, pre-existed service and that the symptoms of branchial cyst in service were due to the natural progress of the pre-existing condition.


CONCLUSION OF LAW

A branchial cyst, claimed as a tracheal cyst, pre-existed service and was not aggravated by service, rebutting the presumption of soundness.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in August 2009.  He was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to appear at a personal hearing, but he declined a hearing.  The RO obtained the service personnel and treatment records, as well as private medical records from St. Peter's Hospital, which were identified by the Veteran.  He has not identified any additional records for the RO to obtain on his behalf.  

The Veteran had submitted medical release forms for the RO to obtain private records from several physicians to include Drs. Brooks, Lewis, Morgan, and "Simms," dating from the 1950s to 1990.  The Veteran could not recall certain details such as addresses of the providers and precise dates.  As for Dr. Simms at St. Peter's Hospital, for example, he noted that he did not know the dates of treatment or hospitalization for the physician who had cauterized the cyst, but he believed it to be sometime in the mid-1990s.  He has also indicated in a November 2009 statement that the private records that dated back from 1950 through 1980 were no longer available.  

The letter to Dr. Simms of St. Peter's Hospital in October 2009 was returned in November 2009 as undeliverable, but subsequently records of treatment at St. Peter's Hospital in June 1987 were received, reflecting that the attending physician was Dr. "Simic".   

VA has conducted medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).   The Veteran's claims file was forwarded to a VA examiner in May 2011 in order to obtain a medical opinion.  Based on a comprehensive review of the claims file and medical expertise, the opinion is deemed adequate.   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  This presumption of soundness, however, may be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.


A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Facts

The Veteran served on active duty in the Navy from June 30, 1949, to July 26, 1949.  Prior to active duty, military personnel records show he was a member of the Naval Reserve beginning in December 1948.  He enlisted in the regular Navy in June 1949.  

The service treatment records show that on the Application for Enlistment in the Regular Navy, dated in June 1949, the Veteran's skin was normal and there were no complaints or references to a branchial cyst.  On another physical examination form for purposes of enlistment, dated June 30, 1949, an evaluation of the skin showed only a hernia that had been repaired.  Again, there was no mention of a branchial cyst.  The Veteran was found to be physically qualified for enlistment in the regular Navy with only the following defects noted:  relaxed right inguinal ring, overbite with malocclusion, and dental caries.  

On a report of medical history at the time of the enlistment physical examination, when asked whether he had or had ever had a tumor, growth, cyst, or cancer, the Veteran marked "yes" (it appeared that he initially marked "no" but erased the answer).  There was no mention of a branchial cyst or further explanation of the response in the space provided for a summary of the history. 

On report to recruit training at the U.S. Naval Training Center in San Diego on July 5, 1949, there were no disqualifying defects noted.  On July 13, 1949, the Veteran appeared before the Board of Medical Survey.  It was noted that the Veteran was admitted to the sick list from his recruit company with a draining sinus of the right side of the neck.  The condition was noted to have been present all of the Veteran's life.  It was also reported that drainage from the sinus was usually constant, but periodically it was preceded by a swelling of the neck.  The last previous episode was a year and a half previously.  The pertinent finding was a muco-purulent drainage from a small opening on the right side of the neck, one inch above the sternoclavicular joint.  A sinus tract was definitely palpable.  The diagnosis was branchial cyst, right, and it was found to be not in the line of duty as it existed prior to enlistment.  The Medical Board also found that the condition was not aggravated by service and that the Veteran was unfit for service.  It was recommended that he be discharged from service as retention for further active duty would aggravate the condition to the detriment of his future health and well-being.  The Veteran was informed of the findings of the Medical Board and did not desire to submit a statement in rebuttal.  

On a report of medical examination for discharge purposes on July 25, 1949, the Veteran was found to have a right branchial cyst, existing prior to enlistment.  On the date of discharge on July 26, 1949, the Veteran signed a statement noting that he had been told of his discharge by reason of physical disability and have been advised of his right to file a claim with the VA for compensation, pension, or hospital, and that he had decided not to submit a claim for any of the benefits at that time although his rights to file a later claim are not prejudiced by his failure to file a claim at that time.  


After service, although the Veteran claims that his "tracheal" cyst was treated by a succession of physicians beginning in the 1950s, the only pertinent medical records obtained are private reports from St. Peter's Hospital in June 1987.  At that time, the Veteran underwent surgery to excise the branchial cleft cyst and sinus tract.  The attending physician noted that the Veteran had a history of a branchial cyst and fistula, which had been present his entire life.  

In August 2009, the Veteran filed a claim of service connection by aggravation of, having begun in 1949.  He asserted that he had the cyst prior to his entrance into service, but that the swelling and drainage had never been as severe as it was when he was treated during service.  In another August 2009 statement, he asserted that he had no problems with the cyst prior to his time in service.  He stated that since service he had seen many doctors and was hospitalized for the cyst.  He submitted statements from his son and daughter to the effect that they recalled the Veteran many times over the years had sought treatment for the cyst from various doctors, but that such records of treatment have been destroyed or the doctors were no longer living.  

In a statement in November 2010, the Veteran argued that when he was discharged he signed a statement indicating his understanding that he could file a claim for benefits at a later time for compensation, pension, and hospitalization.  He indicated that there would be no reason to sign such a statement if he had no claim.  He believed that he was medically and physically qualified for service, as found by the enlistment examiner, because there was no problem with the cyst and because most individuals with such a cyst do not have problems.  In a statement in July 2011, the Veteran stated that the branchial cyst became infected for the first time while he was serving on active duty and that he had no prior problems with the cyst.  

On a review of the Veteran's file in May 2011, a VA physician reached a clear (obvious) conclusion that the Veteran's right branchial cyst pre-existed service in June 1949 and a clear (obvious) conclusion that the pre-existing medical condition followed a natural progression during service at which time it was not aggravated and did not worsen beyond normal progression.  


The VA examiner furnished rationale for both conclusions.  As for the pre-existing issue, the examiner referenced various documents in service in 1949 and after service in 1987, noting that the documents showed the Veteran's condition to be a lifelong condition that underwent flare ups both before service (one and a half years prior to 1949) and during service.  As for the issue of aggravation during service, the examiner reflected how the records showed the condition to be intermittent with flare ups, which was a common occurrence for a branchial cyst and fistula.  He found nothing in the service treatment records to show that the condition was aggravated beyond normal progression at that time, and noted that there was a distinct lack of medical treatment records after service.  

Analysis

The Veteran argues that the pre-existing branchial cyst, claimed as a "tracheal" cyst, was aggravated by service.

As a branchial cyst was not documented on entrance examination or noted on any physical examination prior to enlistment in the regular Navy, the Veteran is presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's branchial cyst both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).

On the basis of the conclusions of the Medical Board during service in July 1949, of the medical opinion of the VA examiner in May 2011, and of the Veteran's own assertions to the effect that a cyst condition was present at the time of enlistment into service, this evidence clearly and unmistakably establishes that the branchial cyst pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).



The remaining, pivotal question is whether the pre-existing condition was aggravated by service.  The burden is on VA to rebut by clear and unmistakable evidence that the pre-existing disability was not aggravated by service.

On the question of aggravation, the medical evidence of record is against the claim.  The Medical Board during service determined in July 1949 that the branchial cyst was not aggravated during the Veteran's brief period of active duty.  This was a definitive assessment made at the time the cyst was infected, and took into account the fact that the Veteran had had the condition all his life and experienced a previous episode a year and a half earlier.  

The Veteran has asserted that he never had problems with his cyst prior to enlistment and that the infection during active duty was his first infection.  This allegation is not credible as it is inconsistent with his in-service that he had experienced a previous episode prior to active service, which was noted by the Medical Board.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

As to the Veteran's assertions of having no difficulties with the branchial cyst prior to service, such a claim would appear to be consistent with the lack of any medical history of a cyst provided at the time he was physically examined for entrance in service.  However, in regard to the current claim for service connection, the Veteran concedes that he had a cyst prior to service but does not explain why he failed to report his condition on the enlistment reports.  He also does not explain how an earlier, pre-service episode regarding his cyst was reported, to include periodic swelling of the neck and drainage, when he was being treated for his infection during service.  

The Board therefore finds that the Veteran's assertions of never having problems with his cyst prior to service lack credibility.  Indeed, it has been many decades (55 to 60 years) since service and his recall for any cyst episodes prior to service is questionable.  Contemporaneous service treatment reports of cyst problems prior and during service are more reliable, as the documentation is closer in time to the events.  In view of the foregoing, the Board finds the in-service Medical Board's assessment that the cyst was not aggravated therein, based in part on a history of a previous episode, is of significant probative value in determining the question of aggravation.  

Moreover, the VA examiner in May 2011 considered the evidence of record, including the Veteran's own statements, the service treatment records, and the post-service medical records, and rendered a conclusion that the evidence was clear and obvious, that is, there were no grounds for debate, in showing that the Veteran's branchial cyst condition during service was of a natural progression and was not aggravated therein.  The VA physician explained that such a cyst was commonly subjected to intermittent flare ups and that records during service and after service did not demonstrate aggravation beyond normal progression.  

There are no other medical opinions of record on the issue of whether the pre-existing cyst condition was made permanently worse beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

After a review of all the evidence, the Board concludes that there is clear and unmistakable evidence that the Veteran's pre-existing branchial cyst and was not aggravated by service, that is, the pre-existing condition did not permanently increase in severity beyond the natural clinical course and character of the condition.





To the extent the Veteran argues that his branchial cyst was aggravated by service, whereas here, the determination involves a question of causation, that is, a relationship between the pre-existing cyst and the circumstances of service, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency is a question of fact, which is to be addressed by the Board.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Stated differently, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.

Whether the pre-existing branchial cyst was aggravated by service, that is, permanently worsened beyond natural progression, cannot be determined by the Veteran based on his personal knowledge, that is, perceived through the use of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in cyst pathology to offer such an opinion.  For this reason, the Board finds that the Veteran's lay opinion is not competent evidence to establish aggravation.  Moreover, aggravation of a branchial cyst is not a simple question, because aggravation cannot be determined by one's own personal observation, that is, through the use of the senses, rather aggravation requires that the proponent have specialized education, training, or experience in skin disorders and related pathology.  38 C.F.R. § 3.159.



As for the statements of the Veteran's son and daughter to the effect that they recalled the Veteran many times over the years had sought treatment for the cyst from various doctors, although the Veteran's son and daughter are competent to related what they have personally observed, the statements have no probative value on the question of whether the pre-existing cyst was aggravated by service of which they have no personal knowledge.   

It is noted that the Veteran asserted in a statement in July 2011 that he was wrongly discharged from the Navy.  The reason the Veteran was discharge from the Navy is not a question that the Board can address.  The Veteran also questioned why he was presented a statement to sign at discharge, acknowledging the reason for discharge and the fact that he could submit a claim for compensation, pension, or hospital with the VA, if there was no valid claim and the military bore no responsibility for his disability.  Military officials have no legal authority to decide whether a Veteran is entitled to VA benefits, but military officials are in the position to inform a Veteran of his or her potential eligibility for VA benefits.  

As there is clear and unmistakable evidence against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a branchial cyst, claimed as a tracheal cyst, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


